                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    TERRENCE MOORE,

               Plaintiff,
                                            Case No. 1:18-cv-12280
    v.                                      District Judge Thomas L. Ludington
                                            Magistrate Judge Anthony P. Patti
    MOHAN KULKARNI, DAVID
    WILLIAMSON, JAMES E.
    HEISEL, WASEEM ULLAH,
    KATHERINE McCORMACK,
    DANIEL SMITH, AMBER
    KOON, EMILY PREVO,
    ANDREW A. NACKASHI, DAN
    SMITH, E. COE HILL, KATIE
    LNU, and CORIZON HEALTH

           Defendants.
___________________________________/

       ORDER (1) DENYING PLAINTIFF’S MOTIONS FOR DEFAULT
    JUDGMENT (DEs 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59), (2) DIRECTING
        THE CLERK TO CORRECT THE CASE CAPTION1, AND (3)
    DIRECTING PLAINTIFF TO PROVIDE INFORMATION REGARDING
       DEFENDANT KATIE LNU AND FOR SERVICE BY THE USMS




1
  The case caption lists Waseem Wllah, David Williams and Mohan Karlkarni as
defendants. However, the respective waivers of service for these defendants
indicates that the correct names for these defendants are Waseem Ullah, M.D.,
David Williamson, M.D., and Mohan Kulkarni. (DEs 33, 34, 41.) The Clerk is
directed to correct the case caption to reflect the proper names for these
defendants.
      This matter is before the Court for consideration of Plaintiff Terrence

Moore’s motions for default judgment. (DEs 49, 50, 51, 52, 53, 54, 55, 56, 57, 58,

59.) For the reasons that follow, Plaintiff’s motions are DENIED.

I.    Background

      Plaintiff Terrence Moore, a state inmate who is proceeding without the

assistance of counsel, filed this action on July 20, 2018, along with an application

to proceed in forma pauperis, naming as Defendants Mohan Kulkarni, David

Williamson, James E. Heisel, Waseem Ullah, Katherine McCormack, Daniel

Smith, Amber Koon, Emily Prevo, Andrew A. Nackashi, Dan Smith, E. Coe Hill,

Katie LNU, and Corizon Health. (DEs 1, 2.) The Court granted Plaintiff’s

application on July 31, 2018, and ordered the U.S. Marshals Service (USMS) to

serve the appropriate papers on Defendants without prepayment of costs. (DEs 3,

6.)

      On September 21, 2018, the waiver of service for Defendant Katie LNU was

returned unexecuted, with a notation that “a review of our records reveals no

medical doctor with the first name “Katie” or “Katherine” who was involved in the

plaintiff’s care” and that the waiver was “being returned as a[n] ‘endeavor’ as there

is no record of her name.” (DE 18.) On October 5, 2018, executed waivers of

service were returned for Defendants Williamson, Heisel and Ullah, members of

Jackson Radiology Consultants, P.C., with an answer due for these three


                                          2
Defendants on November 16, 2018. (DEs 32, 33, 34.) Executed waivers were also

returned for Defendants Nackashi, Smith, Prevo, Koon, Kulkarni, Smith and

McCormack that same date, with an answer due for these Defendants on

November 13, 2018. (DEs 37, 38, 39, 40, 41, 42, 43.) Defendants Nackashi,

Smith, Prevo, Koon, Kulkarni, Smith and McCormack filed a motion to dismiss in

lieu of an answer on October 11, 2018 (DE 48), and Defendants Williamson,

Heisel and Ullah filed a motion to dismiss in lieu of an answer on November 9,

2018 (DE 75).

II.    Plaintiff’s Motions for Default Judgment

       Plaintiff filed the instant form motions for default judgment and brief in

support on October 12, 2018, against Defendants Williamson, Heisel, Ullah,

Nackashi, Smith, Prevo, Koon, Kulkarni, McCormack, Smith and Katie LNU

asserting, incorrectly, as to each defendant that “[a] default has been entered

against” them and requesting that the Court grant his motions for default judgment.

(DEs 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61.) Defendants Nackashi,

Smith, Prevo, Koon, Kulkarni, Smith and McCormack filed a joint response to

Plaintiff’s motions for default judgment on October 17, 2018 (DE 64), and

Defendants Williamson, Heisel and Ullah filed a joint response on October 23,

2018 (DE 70). Defendant Katie LNU still has not been served.

III.   Analysis


                                          3
      1.     Standard

      Under Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party's default.” Fed. R. Civ. P. 55(a). Thereafter, when plaintiff's

claim is not for a sum certain or sum that can be made certain by computation, “the

party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

“An entry of default and a default judgment are distinct concepts which must be

treated separately.” Northland Ins. Co. v. Cailu Title Corp., 204 F.R.D. 327, 330

(W.D. Mich. 2000). In Vongrabe v. Sprint PCS, 312 F.Supp.2d 1313, 1318 (S.D.

Cal. 2004), the court explained:

      The section of the rule regarding default is dealt with in Rule 55(a), and
      the section of the rule regarding judgment is dealt with in Rule 55(b).
      These sections have separate headings and procedures that are distinct
      from one another. Thus, a plain reading of Rule 55 demonstrates that
      entry of default by the clerk is a prerequisite to an entry of default
      judgment.

See also Ramada Franchise Sys. Inc. v. Baroda Enters., LLC, 220 F.R.D.

303, 305 (N.D. Ohio 2004) (“Entry of a default ... is a prerequisite to entry

of a default judgment under Rule 55(b).”).

      2.     Plaintiff is Not Entitled to a Default Judgment against Any of the
             Defendants




                                          4
      A default judgment would be improper against these Defendants for a

number of reasons. First, as shown above, Defendants Williamson, Heisel, Ullah,

Nackashi, Smith, Prevo, Koon, Kulkarni and McCormack have waived service,

appeared, and timely responded to Plaintiff’s complaint through their respective

motions to dismiss. (DEs 48, 75.) Thus, they have not “failed to plead or

otherwise defend” as required by Rule 55(a) and Plaintiff is not entitled to default

against them.

      Second, Defendant Katie LNU has not been served with Plaintiff’s

Complaint at this time and therefore no answer is required as to her and a request

for default or default judgment is premature. See Fed. R. Civ. P. 4; see also

Dunbar v. Heyns, No. 15-11573, 2017 WL 6030039, at *1 (E.D. Mich. Oct. 6,

2017) (“Defendant Rozen has not been served, so a request for default or default

judgment is premature.”), report and recommendation adopted, 2017 WL 6026080

(E.D. Mich. Dec. 5, 2017).

      Third, Plaintiff filed this action in forma pauperis under the Prisoner

Litigation Reform Act (“PLRA”), which provides in relevant part as follows:

       (g) Waiver of reply

      (1) Any defendant may waive the right to reply to any action brought
      by a prisoner confined in any jail, prison, or other correctional facility
      under section 1983 of this title or any other Federal law.
      Notwithstanding any other law or rule of procedure, such waiver shall
      not constitute an admission of the allegations contained in the


                                          5
      complaint. No relief shall be granted to the plaintiff unless a reply has
      been filed.

      (2) The court may require any defendant to reply to a complaint brought
      under this section if it finds that the plaintiff has a reasonable
      opportunity to prevail on the merits.

42 U.S.C. § 1997e(g). As such, even when a defendant is served, under the

circumstances presented here, it is only required to file an answer if the Court so

orders. And the Court has not so ordered in this case.

      Finally, even if the above did not require denial of Plaintiff’s motions, he has

failed to follow Federal Rule of Civil Procedure 55, which requires the proponent

of a motion for default judgment to first obtain a clerk’s entry of default. Fed. R.

Civ. P. 55(a). See Ramada Franchise Sys., 220 F.R.D. at 305 (“Entry of a default

... is a prerequisite to entry of a default judgment under Rule 55(b)”). No entry of

default has been requested in this matter, nor would any default have been

warranted.

      Accordingly, for all these reasons, Plaintiff’s motions for default judgment

(DEs 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59) are DENIED.

IV.   Defendants Katie LNU’s Address

      As explained above, the service documents for Defendant “Katie LNU”

were returned unexecuted, with a notation that “a review of our records reveals no

medical doctor with the first name ‘Katie’ or ‘Katherine’ who was involved in the

[P]laintiff’s care” and that the waiver was “being returned as a[n] ‘endeavor’ as

                                          6
there is no record of her name.” (DE 18.) The Court questions whether “Katie

LNU” could be the same person as Defendant Katherine McCormack, who has

been served and answered Plaintiff’s complaint. Plaintiff is ORDERED to file a

Notice: (1) informing the Court whether “Katie LNU” is the same person as

Defendant “Katherine McComack;” and, if not (2) providing the Court with more

specifically identifying information and an address for Defendant “Katie LNU” so

that service can again be attempted. Plaintiff is to provide the information to the

Court in writing ON OR BEFORE March 28, 2019. Thereafter, if necessary, the

USMS SHALL re-attempt service of the summons and complaint upon this

Defendant at the address provided by Plaintiff. Failure to identify this defendant

with enough particularity to achieve service, will result in a recommendation that

the case against her should be dismissed.

      IT IS SO ORDERED.


Dated: March 8, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 8, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti

                                            7
8
